Buce, J.
The motion of the respondent to dismiss the appeal in this action must be sustained. The action was commenced before a justice of the peace. Issue was joined, and plaintiff recovered judgment against Mary Karels for $15 and costs. She appealed to the district court upon questions of law alone. There the judg*157ment of tbe justice’s court was affirmed. She tbeu moved for a new trial in tbe district court, where tbe motion was denied, and sbe appeals to tbis court from tbe order denying a new trial. Such an order is not appealable. Dodge v. Bell, 37 Minn. 382, (34 N. W. Rep. 739.)
(Opinion published 66 N. W. Rep. 592.)
Appeal dismissed.